UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1564


In Re:   WILLIAM C. BOND,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:01-cv-02600-MJG)


Submitted:   September 5, 2014          Decided:   September 10, 2014


Before GREGORY, SHEDD, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William C. Bond, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William       C.    Bond     petitions          for    a    writ     of   mandamus

seeking an order for the district court judge to recuse himself

from any further involvement in Bond’s civil case, and an order

vacating all orders entered in this case as a violation of the

recusal statute, 28 U.S.C. § 455 (2012).                           We conclude that Bond

is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.                 Kerr   v.     United    States

Dist.    Court,      426    U.S.        394,        402    (1976);       United      States     v.

Moussaoui,     333    F.3d       509,    516-17           (4th    Cir.   2003).        Further,

mandamus     relief    is       available       only       when    the   petitioner       has   a

clear right to the relief sought.                         In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                            Mandamus may not be

used as a substitute for appeal.                          In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

             We   hold      that     the       relief        sought      by     Bond     is   not

available by way of mandamus.                        Moreover, even considering the

merits of the mandamus petition, we hold that Bond has failed to

establish any basis for mandamus relief.                            Accordingly, although

we   grant    leave    to       proceed        in    forma       pauperis,      we     deny   the

petition for writ of mandamus.                       We dispense with oral argument

because the facts and legal contentions are adequately presented



                                                2
in the materials before this court and argument would not aid

the decisional process.

                                              PETITION DENIED




                              3